Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment file on March 18th, 2021. Claims 1,13, and 14 have been amended. No claim has been canceled. Claims 1-20 remain pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (U.S. PG Pub No. 2019/0287079) in view of MAINO et al (U.S. PG Pub No. 2019/0013932) in further view of Andreina et al (U.S. PG Pub No. 20250/0106623)

As per claim 1 Shiraishi et al teach a purchased item value tracking apparatus, comprising: a wireless communication device wirelessly communicating external to the purchased item: processing circuitry maintaining a token linked to the purchased item that designates the purchased item as a stake, a value of the token depreciates as the purchased item depreciates,  the processing circuitry performing instructions to: when a condition change event of the purchased item occurs, receive information of a change of state from the purchased item,  generate a message including the change of state information, transmit the signed message using the wireless communication device, receive updated information for the token having an updated token value determined based on a consensus in accordance with distributed contract rules and the change of state information, and maintain the updated information for the token as the value of the purchased item see pp 0002,  0026, 0027, 0028, 0030, 0032, 0092, 0100). Shiraishi et al fail to teach a purchased item value tracking apparatus, comprising authenticating co-processing circuitry authenticates the purchased item and generates one or more security keys; sign the message with a private key of the one or more security keys. However the same field of endeavor, MAINO et al teach teach a purchased item value tracking apparatus, comprising authenticating co-processing circuitry authenticates the purchased item and generates one or more security keys; sign the message with a private key of the one or more security keys (see pp 0121, 0167, 0176). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shiraishi et al inventive concept to include authenticating co-processing circuitry authenticates the purchased item and generates one or more security keys; sign the message with a private key of the one or more security keys in order to increase the security aspect of (see pp 0048, 0054-0059). Therefore, it would have been obvious to one of ordinary skill in the art at the time in invention was made to modify the combination of Shiraishi et al and MAINO et al to include Andreina et al teach a method containing a proof of stake blockchain system in order to provide a trusted execution environment based proof of stake for distributed ledger systems. HJoHo


As per claim 4 Shiraishi et al teach a purchased item value tracking apparatus wherein the processing circuitry further authenticates the purchased item as a participant in a blockchain network that includes the contract rules (see pp 0035).

As per claim 5 Shiraishi et al teach a purchased item value tracking apparatus wherein the purchased item is a vehicle (see pp 0082).

As per claim 6 Shiraishi et al teach a purchased item value tracking apparatus wherein the change of state information received by the processing circuitry includes one or more of a predetermined number of miles driven by the vehicle, information of an accident involving the vehicle, information of rough road driving conditions, and information of vehicle maintenance (see pp 00132.

As per claim 7 Shiraishi et al teach a purchased item value tracking apparatus wherein the updated information for the token received by the processing circuitry includes a residual token that is added to increase the token value (see pp 0033, 0038,.

As per claim 8 Shiraishi et al teach a purchased item value tracking apparatus wherein the residual token received by the processing circuitry that is added is added in accordance with the distributed contract rules that increase the token value when one or more conditions are met including less than predetermined miles driven in a predetermined time period, no accidents involving the vehicle see pp 0033, 0038, 0168).

As per claim 9 Shiraishi et al teach a purchased item value tracking apparatus wherein the updated information for the token value received by the processing circuitry includes a value that is subtracted in accordance with the contract rules which specify reduction in token value by a predetermined amount when the vehicle state includes a predetermined number of miles that the vehicle is driven in a predetermined period of time (see pp 0050, 0115).

As per claim 10 Shiraishi et al teach a purchased item value tracking apparatus wherein the updated information for the token value received by the processing circuitry includes a value that is subtracted in accordance with the contract rules which specify reduction in value by a predetermined amount when one or more of the change of state information occurs (see pp 0032).

As per claim 11, Shiraishi et al teach a purchased item value tracking apparatus wherein the token maintained by the processing circuitry is linked with a predetermined proportion of the purchased item (see pp 0041).

As per claim 12, Shiraishi et al teach a purchased item value tracking apparatus wherein the token maintained by the processing circuitry is linked with one or more parts of the purchased item (see pp 0005, 0030, 0031).

 

Claim Objections
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685